United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-1935
                                ___________

Charles Mims, Jr.,                     *
                                       *
            Appellant,                 *
                                       *
Louise Mims, Guardian ad Litem for     *
Charles Mims, Jr.; Charnella Mims,     *
Guardian ad Litem for Charles Mims, *
Jr.,                                   * Appeal from the United States
                                       * District Court for the
            Plaintiffs,                * District of Nebraska.
                                       *
      v.                               * [UNPUBLISHED]
                                       *
United Parcel Services, a Corporation, *
                                       *
            Appellee.                  *
                                  ___________

                          Submitted: June 25, 2008
                             Filed: July 8, 2008
                              ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.
        Charles Mims, Jr., appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination suit brought under Title VII and the
Americans with Disabilities Act, together with his state-law claims. After reviewing
the record de novo, viewing the evidence and all reasonable inferences from it in a
light most favorable to Mims, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir.
2002) (standard of review), we conclude that summary judgment was proper for the
reasons stated by the district court. Accordingly, we affirm the judgment of the
district court. See 8th Cir. R. 47B. We also deny Mims’s request for preparation of
a transcript at government expense and United Parcel Service’s motion for leave to
file a sur-reply.
                        ______________________________




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
                                        -2-